Citation Nr: 0800678	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if additional action is required on his part.


REMAND

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a boatswain mate on the U.S.S. PORTLAND.  Based on 
the foregoing, the Board finds that the veteran did not 
engage in combat with the enemy.  Therefore, as indicated 
above, the veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor, and the 
evidence must contain independent statements or records 
supporting such occurrence.  See Morneau, supra; Dizoglio, 
supra; West (Carlton), supra; and Zarycki, supra.  

The veteran asserts that while serving onboard the USS 
PORTLAND, he was one of the crew deployed to assist with 
cleanup after the October 1983 bombing of the Marine barracks 
in Beirut and that this experience caused his PTSD.  As such, 
he contends that service connection is warranted for his 
PTSD.  

In an attempt to verify the veteran's claimed stressor, the 
RO obtained the veteran's service personnel file and deck 
logs from the U.S.S. PORTLAND for October 23, 1983 to October 
28, 1983.  The veteran's service personnel records confirm 
his service on the U.S.S. PORTAND.  Deck logs note the 
bombing and that the ship was tasked to provide a 50 crew 
member working party to assist and that crew members went 
ashore October 23, 1983.  However, there is no notation of 
which crew members were assigned to the working party.  
Additionally, a review of the veteran's service personnel 
records provides no indication that the veteran was one of 
the crew members who went ashore to assist.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
reaffirmed its holding in Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  In that case, the Court stated that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  The Court 
reiterated that although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that the alleges occurred did, in fact, occur.  
Pentecost, 16 Vet. App. at 128-29.

In this instance, analogous to the scenario in Pentecost, 
although deck logs do not specifically identify the veteran 
as being a part of the working party sent ashore in Beirut, 
Lebanon, the fact that he was aboard the USS PORTLAND at that 
time and that a work party was sent from the ship to Beirut 
suggests that he was, in fact, exposed to casualties.

In light of the fact the medical evidence indicates that the 
veteran experienced PTSD symptomatology which might be linked 
to his interactions with casualties in Beirut, Lebanon in 
October 1983, the veteran must be accorded a VA examination 
to determine whether he has a psychiatric disorder which 
meets the criteria for PTSD.

Accordingly, this case is REMANDED to the RO/AMC for the 
following:

1.  Copies of treatment records (VA and 
non-VA), pertaining to psychiatric 
treatment of the veteran and covering the 
period from April 26, 2006, to the 
present, should be obtained and 
associated with the claims file.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the presence and, if present, 
the etiology of PTSD.  The claims folder 
should be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examination report should reflect that 
such a review of the claims folder was 
conducted.  

A detailed history should be taken from 
the veteran.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran has 
PTSD related to the inservice stressor of 
being a participant in a work party sent 
ashore to Beirut, Lebanon in October 
1983, following bombing of the Marine 
barracks there.  The examiner should 
provide a complete rationale for all 
opinions expressed.

The examiner should be advised that the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
provided the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


